Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Berry, J.), imposed March 26, 1991, the sentence being an indeterminite term of lié to 4 years imprisonment and a $1,000 fine, upon his conviction of operating a motor vehicle while under the influence of alcohol as a felony, upon a plea of guilty.Ordered that the sentence is affirmed.A sentence of lié to 4 years imprisonment and a $1,000 fine was imposed by the court after the defendant broke the promise that he had made as part of his plea agreement, and did not surrender himself on the date appointed to begin his original five-month sentence of incarceration. We find that the sentence is statutorily permissible (see, Penal Law § 70.00 [2] [e]), is sanctioned by case law (see, e.g., People v Miller, 170 AD2d 464; People v Gibbs, 161 AD2d 661; People v Erazo, 155 AD2d 477; People v Asencio, 143 AD2d 917), and does not *740represent an abuse or improvident exercise of discretion under the facts and circumstances of this case (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.